                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                        BATESVILLE DIVISION

FRANKIE BROWN                                                              PLAINTIFF
ADC # 083131

v.                        Case No. 1:19-cv-00116 BSM

KASHEENA WILSON, et al.                                                 DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 18th day of February 2020.




                                                 UNITED STATES DISTRICT JUDGE
